Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 21 April 2022. The amendments to the specification has overcome the 35 USC 112(b) rejection over claim 8. The amendments to claim 1 have overcome the art rejections over claims 1-3 and 5-9. The art rejections of claims 10-13 have been modified in view of the amendment to claim 1.
In view of applicants’ comments with respect to WO 2015/190594; this reference has been considered and it has been listed on the form PTO-892. The teachings in this references have been considered with respect to the provided English abstract.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016058172.
	The translation for this reference shows it teaches a liquid composition comprising quantum dots, an ionic liquid, a solvent and a porous material (para 6,10 and 39). The reference teaches the solvent can be chlorobenzene or dichlorobenzene, which are solvents having a cyclic skeleton and comprise chlorine heteroatoms. Paragraph [0039]-[0042] teaches producing a quantum dot containing film by forming a film from the liquid composition comprising quantum dots, an ionic liquid, a solvent and a porous material and then drying it. This is the process set forth in the product-by-process claim 10. The drying process taught in both the reference and in claim 10 results in a film which does not contain the solvent. While the taught solvent is different from that taught in amended claim 1; the taught solvent can be a solvent having a cyclic skeleton and comprise chlorine heteroatoms and therefore has the same effect as the newly claimed solvent. Accordingly, one of ordinary skill in the art would expect the taught film to be the same as the film of claim 10, even though the solvents used in the process of the product-by-process claim 10. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,935,270.
This reference teaches a light emitting layer, or film, and the composition for producing the layer. Column 3, lines 5-28 teaches the composition for producing the layer comprising a light emitting material , a solvent and an ionic compound and that the layer comprises the light emitting material.  Column 5, lines 1-3 and column 9, lines 27-43 teaches the light emitting material can be quantum dots and thus the reference suggests a quantum dot containing film formed from a composition comprising quantum dots, a solvent and an ionic compound. Column 8, lines 19-25 teaches the ionic compound can be an ionic liquid. Column 10, lines 3-9 teaches that the composition can contain polymers, such as those which improve the film forming properties of the composition or improve the conductivity of the composition. These polymers suggest the base component of claim 8. Column 10, lines 31-39 indicate that the solvent containing composition is a liquid and it teaches the solvent can be tetrahydrofuran, which is a solvent having an alicyclic skeleton and comprise an oxygen heteroatom and is one of the solvents disclosed by applicant as a solvent which can be used in the inventive process. Column 10, lines 63-67 teaches the layer is formed drying a film or layer formed from the solvent containing composition. This is the process set forth in the product-by-process claim 10. The drying process taught in both the reference and in claim 10 results in a film which does not contain the solvent. While the taught solvent is different from that taught in amended claim 1; the taught solvent is functionally equivalent to the newly claimed solvent, as taught by applicants in their specification in paragraph [0491] and therefore would have the same effects as the solvent of claim 1. Accordingly, one of ordinary skill in the art would expect the taught film to be the same as the film of claim 10, even though the solvents used in the process of the product-by-process claim 10. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0345638.
This reference teaches a nanostructure composition comprising nanostructures, or quantum dots; an organic resin comprising and acrylate, methacrylate or thiol-functional compound; a solvent and a stabilizing agent (para 173-183). It also teaches a quantum dot containing film produced from the composition (para 184-191). Paragraphs [0226] and [0367] teaches the solvent can be γ-butyrolactone, N-methyl pyrrolidone, or ε-caprolactone, which are solvents having a  boiling point over 150oC and are solvents having a alicyclic skeleton and comprise O or O and N heteroatoms. These taught solvents are several of the solvents disclosed by applicant as a solvent which can be used in the inventive process.. The reference teaches the stabilizing agent can be an ionic liquid and that the ionic liquid is one having a nitrogen-, sulfur- or phosphorus-containing organic cation and a counter anion. The reference teaches in pargraph [231] that the resin is a thermosetting or UV curable resin. These resins read upon the base component of claim 8. The thermosetting or UV curable resin can be an epoxy containing acrylate or diacrylate (para 236,239). Paragraphs [0024] and [0269]-[0271] teach the composition can further contain a thermal or photoinitiator for curing the resin. 
The taught methods of making the nanostructure layer are all methods where the composition is applied as a liquid and then dried and/or cured, which removes the solvent. This is the process set forth in the product-by-process claim 10. The drying process taught in both the reference and in claim 10 results in a film which does not contain the solvent. While the taught solvents are different from that taught in amended claim 1; the taught solvents are functionally equivalent to the newly claimed solvent, as taught by applicants in their specification in paragraph [0491] and therefore would have the same effects as the solvent of claim 1. Accordingly, one of ordinary skill in the art would expect the taught film to be the same as the film of claim 10, even though the solvents used in the process of the product-by-process claim 10. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Paragraph [0373] teaches the layer is used in displays having a light emitting element and pargraph [0374] indicates the layer is an optical film. It is notoriously well known in the art, as shown by the art cited by applicants and in the background section of the specification, that quantum dot optical films used in displays having a light emitting element, such as those taught in the reference, are present in the light emitting element of the display. The reference suggests the films, the element and device of claims 10-13.
Response to Arguments
Applicant's arguments with respect to the above rejections have been fully considered but they are not persuasive. The insertion of the subject matter from claim 4 into claim 1 does not overcome the rejections over claims 10-13 since the film and devices of these claims do not include the solvent of the liquid composition used to produce the claimed film and devices. The rejections are maintained. 
Allowable Subject Matter
Claims 1-3 and 5-9 are allowable.
Applicant inserted the allowable subject matter from originally filed claim 4 into claim 1 and thus claim 1, and all the liquid composition claims depending from claim 1, which are claims 2, 3 and 5-9, are allowable for the reasons given in the previous action.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/10/22